Citation Nr: 0108179	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-23 437	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered June 9, 1999, 
which determined that new and material evidence had not been 
submitted to reopen the claims for service connection for a 
fungal infection of the right hand and a skin condition of 
the feet.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from April 1966 to December 1970.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error (CUE) in 
a decision by the Board issued on June 9, 1999.

The Board notes that, in his motion, the veteran also 
indicated that he would like to represent himself and that he 
did not feel that he was being properly represented by his 
then-current veteran's service organization representative.  
Although the Board sent the veteran notification regarding 
the availability of representation in February 2000, the 
veteran has not indicated that he wishes to have a 
representative in this matter.  Board therefore concludes 
that the veteran intends to represent himself in this matter.  
Finally, the Board notes that the veteran's motion also 
indicated that he "would like to represent himself in person 
before a Board on Nashville."  To the extent that this may 
be construed as a request for a hearing, the Board notes that 
pursuant to 38 C.F.R. § 20.1405(c), a hearing request may be 
granted for the purpose of argument when there is good cause 
shown.  No testimony or evidence could be admitted in 
connection with such a hearing.  38 C.F.R. § 20.1405(c).  The 
veteran was apprised of this and other relevant regulations 
with regard to CUE claims in the aforementioned notification 
letter.  After reviewing this matter, the Board concludes 
that the veteran has not shown good cause, and his request 
for a hearing is denied.  


FINDINGS OF FACT

1.  The June 1999 Board decision found that the moving party 
failed to show that new and material evidence had been 
submitted to reopen the claims of service connection for a 
fungal infection of the right hand and a skin condition of 
the feet.

2.  The record does not suggest that any of the correct facts 
regarding the issue of whether new and material evidence had 
been submitted to reopen the claims of service connection for 
a fungal infection of the right hand and a skin condition of 
the feet, as they were known at that time, were not before 
the Board at the time of the June 1999 decision.  

3.  The June 1999 decision by which the Board found that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for a fungal 
infection of the right hand and a skin condition of the feet 
did not involve improper application of statutory and 
regulatory provisions extant at the time of the decision.

4.  The veteran has not otherwise demonstrated an error in 
the June 1999 decision that, had it not been made, would have 
manifestly changed the outcome of the decision at the time it 
was made.


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the June 9, 1999, Board decision which declined to 
reopen claims for service connection for a fungal infection 
of the right hand and a skin condition of the feet fail to 
establish a basis, on the merits, for revision of a Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1403, 
20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
although not clear, the provisions of 38 C.F.R. § 20.1411 
(2000) would appear to render certain provisions regarding 
assistance inapplicable in motions based on Board CUE error.  
At any rate, the veteran was adequately advised of laws and 
regulations applicable to Board CUE claims and was given an 
opportunity to file an additional response.  The claims file 
appears to include all pertinent items of evidence necessary 
to review the CUE motion.  Therefore, even if the provisions 
of the Veterans Claims Assistance Act of 2000 are viewed as 
applicable to this motion, the Board finds that there has 
effectively been substantial compliance with the new 
legislation and that the Board may proceed with its review of 
the motion.  

The veteran has argued that there was clear and unmistakable 
error in the June 9, 1999, Board decision that found that new 
and material evidence had not been submitted to reopen claims 
of service connection for fungal infection of the right hand 
and a skin condition of the feet.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Until recently, 
pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision needed to set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, were 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that failed to comply with the 
requirements set forth in this paragraph were to be denied.  
However, in Disabled American Veterans v. Gober, No. 99-7061 
(Fed. Cir. Dec. 8, 2000), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) consolidated the 
petitions of four service organizations challenging the 
validity of VA regulations codified at 38 C.F.R. 
§§ 20.1400-20.1411.  The petitioners challenged the validity 
of: 

38 C.F.R. §§ 20.1400(b), 20.1401(a), 20.1402, 
20.1403(a),(b)(2), (c)-(e), 20.1404(a)-(b), 20.1405(b)-
(c), (e)-(f), 20.1406(a)-(b), 20.1407, 20.1409(c),(d) 
and 20.1411(a)-(d).

The Federal Circuit held that only Rule 1404(b) (specific 
allegations requirement) was invalid because, in conjunction 
with Rule 1409(c), it operated to prevent Board review of any 
CUE claim that was the subject of a motion that was denied 
for failure to comply with the pleading requirements of Rule 
1404(b).  That was contrary to the requirement of 38 U.S.C. § 
7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  However, the other rules were consistent with 
title 38 of the United States Code, and were not arbitrary, 
capricious, or abuses of discretion.  

The Federal Circuit found that the 1404(b) requirement for 
specificity was reasonable, however, the effect of the last 
sentence of Rule 1404(b), in conjunction with Rule 1409(c), 
was to shield from CUE review any issue that was the subject 
of a CUE motion that was "denied" because the motion did 
not comply with the pleading requirements of Rule 1404(b).  
As a result, the Board may never decide a particular CUE 
claim "on the merits," as required by 38 U.S.C. § 7111(e), 
not because the claimant failed to establish, substantively, 
the CUE claim, but, rather, because of pleading defects in 
the motion in which the claim is first advanced.  For this 
reason, the Federal Circuit held that Rule 1404(b), in the 
manner it operated in tandem with Rule 1409(c), was contrary 
to the requirement of 38 U.S.C. § 7111(e) that the Board 
decide a CUE claim on the merits.

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
It will proceed to review the veteran's CUE claim on the 
merits.  

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has essentially charged that 
CUE was committed in the misinterpretation of facts as they 
were known at the time of the decision or that all of the 
correct facts were not before the Board.  He has indicated 
that the Board was not looking at the right evidence or all 
of the evidence when it made its decision.  In the June 1999 
decision, the Board found that the additional evidence 
submitted since a November 1992 final rating decision was not 
new and material.  However, the Board finds that the moving 
party has not demonstrated that the Board's June 1999 
decision contains an error such as this which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  See 38 C.F.R. § 20.1403 (c).  

As stated by the Court with respect to CUE in RO rating 
decisions, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE in 
decisions of the regional office.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The facts before the Board at the time of the June 1999 
decision included those reviewed by the RO in 1992 as well as 
additional VA outpatient treatment records dated in 1994, 
employee medical records dated from July 1987 to March 1994, 
the veteran's contentions associated with his claim, and a 
Report of Physical and Mental Status on Release from Active 
Service (DA Form 1811).  The Board listed all of the evidence 
in its decision, and clearly articulated its reasons and 
bases for finding that new and material evidence had not been 
submitted to reopen the claims for service connection.  The 
Board found that the additional evidence was not new and 
material for several reasons.  First, the Board noted that 
the employee medical records and VA treatment records simply 
showed diagnoses of the skin conditions claimed by the 
veteran existing many years after service and were thus 
cumulative in nature rather than new.  

Regarding the veteran's DA Form 1811, the Board noted that 
this document contradicted the veteran's contention that he 
did not have a separation physical examination, and that 
therefore, the veteran's assertions otherwise were not 
credible.  Further, the Board noted that the form had 
apparently been altered to reflect a notation of a fungal 
infection.  The Board had the DA Form 1811 evaluated because 
it appeared altered, and a Forensic Report from the VA 
Inspector General concluded that the document had been 
altered.  As the document was a forgery and thus inherently 
incredible, it was considered neither probative nor 
significant and thus not material.  Based on these 
observations, the Board found no new and material evidence 
had been submitted to reopen the claims of service connection 
for a fungal infection of the right hand and feet.  

The Board cited, discussed and applied a series of law and 
regulations, 38 U.S.C.A. §§ 1110, 5107, 7103, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 3.160, 3.303, 20.302 
(1998).  These together provide that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service; and that an 
unappealed decision of the RO on such an issue is final after 
one year and cannot be reopened or readjudicated absent new 
and material evidence.  Noting that the evidence submitted 
was not new and material because it was either cumulative or 
inherently incredible as discussed above, the Board concluded 
in November 1992 rating decision was final and was not 
reopened.  

Based on the foregoing, the Board finds the June 1999 Board 
decision not to reopen the claims of entitlement to service 
connection for a fungal infection of the right hand and a 
skin condition of the feet is not an "undebatable" error.  
The June 1999 Board decision was consistent with and 
supported by the law then applicable for determining whether 
new and material evidence had been submitted to reopen a 
Board decision.  See 38 U.S.C.A. §§ 5108, 7103, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (1998).  Moreover, the 
Board's current review confirms that the Board, in 1999, 
reviewed all the correct facts relating to the issue of 
whether the evidence submitted was new and material, as those 
facts were known at the time of the 1999 decision.  The Board 
does not find that there was a misapplication of the law or 
that the Board failed to consider all facts then known.  
Therefore, the Board finds that the conclusion that new and 
material evidence had not been submitted was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.  

The undersigned further points out that the argument raised 
by the moving party relates to the interpretation and 
evaluation of the evidence in the prior decision generally.  
The veteran has alleged that the decision was the product of 
error essentially because the decision failed to consider all 
the evidence in a certain way.  This argument represents an 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
meritorious allegations of error, either of fact or law, 
in the June 9, 1999, Board decision.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the June 9, 1999, Board decision, 
on the grounds of clear and unmistakable error, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 




